Citation Nr: 0009842	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  94-05 52	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to restoration of a 40 percent rating for chronic 
low back syndrome, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The veteran served from September 1983 to June 1991.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal as a result of rating decisions by the 
Department of Veterans Affairs (VA) regional office (RO) in 
St. Petersburg, Florida.  A rating decision in November 1991 
increased the evaluation for the low back disorder from 10 
percent to 40 percent as of June 25, 1991.

A rating decision in January 1994 proposed reducing the 
rating for the lumbar spine disorder from 40 percent to 10 
percent.  The veteran was advised of the proposed reduction 
and his rights under 38 C.F.R. 3.105(a) for a hearing and to 
submit additional evidence.  A rating decision in April 1994 
effectuated the reduction of the evaluation for the low back 
disorder from 40 percent to 10 percent as of July 1, 1994.  A 
rating decision in June 1995 increased the rating for the low 
back disorder to 20 percent as of July 1, 1994. 

The veteran testified at a hearing at the RO in January 1995.  
A transcript of that hearing is in the claims file.

This case was remanded by the Board in September 1997 for 
further development.  It was returned to the Board in 
February 2000.


FINDING OF FACT

VA examinations from December 1993 through November 1997 have 
not demonstrated improvement in the veteran's service-
connected low back disorder since the 40 percent rating was 
originally granted In November 1991.


CONCLUSION OF LAW

Restoration of a 40 percent evaluation for a low back 
disorder, as of July 1, 1994, is warranted.  38 U.S.C.A. 
§ 1155, 5107 (West 1991); 38 C.F.R. § 3.344(c).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background.

The service medical records disclose the veteran was seen in 
April 1991 for a spinal injury, after he fell from a platform 
30 feet up.  He complained of low back pain and neck 
stiffness.  The assessment was lumbosacral strain, with no 
evidence of fracture or radicular complications.

VA outpatient records disclose the veteran was seen on 
several occasions during 1991 with complaints of back pain.
 
The veteran had a VA orthopedic evaluation on September 6, 
1991.  He stated that after the fall in service, he had pain 
down the entire length of his spine.  He had radiation into 
both anterior thighs and down into both of his lower 
extremities.  The pain was worse with motion, and some what 
relieved by rest.  Analgesics had given him some help but did 
not relieve the pain.  He was now approximately four months 
past his injury, and he did not feel that he was improving.  
He was unable to walk well on his toes and heels because of 
pain in his low back.  Knee jerks and ankle jerks were two 
plus in both lower extremities.  Range of motion of the hips 
and legs was restricted rather severely because it produced a 
lot of pain in the lumbar spine.  He had some tenderness in 
the lumbar spine.  He could not give good extensor halluces 
or flexor halluces motion because of pain in the back.  

The examiner commented that the veteran was still suffering 
from the acute injury of the entire spine.  He had a great 
deal of pain on motion.  There appeared to be some 
straightening of the lumbar spine on the lateral view.  The 
examiner could see no fractures or dislocations.  He felt 
that the veteran was still in an acute phase and that further 
diagnostics were going to be needed before a diagnosis became 
absolutely sure.      

The veteran underwent a VA general medical examination in 
September 1991.  It was reported that he was treated with 
physiotherapy and medication for a diagnosis of a severe 
sprain after a fall from a tower in Saudi Arabia.  He had 
been seen at the VA outpatient clinic because of persistent 
low back and neck stiffness and pain.  He reported the pain 
radiated from the lumbar region, down through the buttocks to 
the calves, and from the cervical region down through the 
shoulders.  Evaluation of the musculoskeletal system revealed 
that all active motions of the upper extremities evoked pain 
in the lumbosacral region, radiating to the buttocks.  
Flexion of the hips to 70 degrees evoked pain in the 
lumbosacral region.  When sitting, without backrest, he used 
his arms for support to minimize the lumbosacral pain.  While 
walking, fatigue preceded the lumbosacral pain.  There was no 
clinical evidence of atrophy or muscle weakness.

A rating action in October 1991, granted service-connection 
for lumbosacral strain, under Diagnostic Code 5295, evaluated 
as 10 percent disabling from June 1991.

The veteran had a VA neurological examination in October 
1991.  He reported he fell 30 feet from a water tower in 
Saudi Arabia and landed on his neck and back.  Since that 
time he complained of back pain, which was nonradiating, and 
worsened when be bent, lifted, or stooped.  Computerized 
tomography (CT) of the lumbar spine was performed two weeks 
before this examination but the examiner did not know the 
results.  He denied numbness in his legs, and felt he had no 
paralysis in his legs.  The main symptom was pain localized 
in the low back which occasionally he felt in his neck.

On examination, the veteran had some mild tenderness in the 
lower lumbar region. He had mildly diminished range of motion 
anteriorly and posteriorly of his back.  He was able to do 30 
degrees without pain anteriorly, and 10 degrees posteriorly, 
20 degrees laterally without much difficulty.  There was a 
subjectively positive straight leg raising test at 30 degrees 
bilaterally.  There was good motor strength, 5/5 in all 
muscles tested.  The reflexes were one plus diffusely and 
symmetrically.  There were no pathological reflexes noted.  
The sensory examination was normal.  His gait was slow, but 
he was able to walk on his heels, toes, and perform tandem 
walking.  Romberg was negative.  The impression was that he 
had a chronic low back syndrome without objective evidence of 
radiculopathy or myelopathy.  X-rays showed multilevel 
congenital and degenerative changes, with resultant canal and 
neural foraminal stenosis.  The diagnosis was post-traumatic 
arthralgia of the spine involving the cervical and 
lumbosacral spine.

A rating action in November 1991 granted the veteran a 40 
percent rating for chronic low back pain syndrome from June 
1991, under Diagnostic Codes 5292-5295.

The veteran received a VA examination in December 1993.  He 
reported that he had been followed at the VA outpatient 
clinic since discharge.  Since his discharge, he had worked 
at a water treatment plant, a job which consisted of light 
duties.  On examination, he walked with a normal gait and 
stood with good posture.  He had good range of motion in the 
lumbar spine in all directions, and had full straight leg 
raising without pain.  Deep tendon reflexes and sensation 
were intact.  He was able to toe walk and heel walk without 
difficulty.  The examiner reviewed x-rays taken in May 1991 
and December 1993.  The clinical impression was that the 
veteran demonstrated no findings of any radiculopathy or 
restriction of motion.  He did have x-ray findings of Schmorl 
nodes in the lower lumbar area, but this did not appear to be 
progressing.

In February 1994, the veteran was advised that based on a 
review of the December VA examination, the RO determined his 
low back disorder had improved.  He was advised that the RO 
was proposing to reduce his evaluation to 10 percent.  He was 
advised that he had 60 days to submit additional evidence and 
of his rights to a representative and a personal hearing.  

In a statement received in March 1994, the veteran maintained 
that his lumbar spine condition had not improved but 
deteriorated at times.  Whenever he performed physical labor 
he became fatigued and he had periods of loss of use of his 
legs.  He claimed numbness and intense pain.  

A rating action in April 1994 reduced the evaluation for 
chronic low back syndrome to 10 percent, from July 1, 1994.  

VA outpatient reports disclose the veteran was seen on 
several occasions from May 1994 to October 1995.  In June 
1994, it was reported that the veteran needed a definite 
orthopedic evaluation for low back pain. 
  
The veteran testified at a hearing at the RO in January 1995.  
He contended the low back disorder had not improved to 
warrant a reduction.  He maintained the most recent VA 
examination was not as full and complete as the examinations 
conducted in 1991.  He claimed the most recent VA examination 
was inadequate.  For example, although the examiner reported 
nearly normal range of motion, he claimed it was only passive 
range of motion.  He testified that he was still wearing a 
back brace, and he was receiving physical therapy.  He was 
taking medication.  At times he felt pain going through the 
buttock area and into his legs.  The hearing officer agreed 
that the veteran needed another examination

The veteran underwent A VA spine examination in February 
1995.  His subjective complaint was constant severe, low back 
pain.  The pain hit the buttocks and occasionally went down 
both legs.  He wore a lumbosacral belt.  On this examination, 
he was in severe pain, and the belt was absolutely necessary 
for him to get around.  The examination showed no reflex, 
sensory, or motor defects.  There were no weaknesses.  There 
was a positive strait leg raising at 20 degrees bilaterally.  
There was marked range of motion decrease in all directions.  
There was spasm in the lumbosacral spine, paralumbar 
musculature with marked tenderness to palpation in these 
muscles.  He stood with marked lordosis of the lumbar spine, 
and slight flexion of the hips.  He had no fixed deformities.  
The musculature in his back was in spasm, but there did no 
appear to be any asymmetry or atrophy.  He had forward 
flexion of 10 degrees, and 0 degrees extension, bilateral 
flexion, and rotation.   The diagnosis was spinal stenosis of 
the lumbar spine, which was aggravated by the accident.  The 
examiner suggested a Magnetic Resonance Imaging (MRI) study.

In March 1995, a MRI study was conducted.  It was noted that 
there was spinal canal stenosis on a congenital basis without 
evidence of sac or cord involvement; questionable bilateral 
pars defects at the L5 level, without evidence of 
subluxation.  The examiner stated that this finding may 
simply be related to scan angulation.  With the veteran's 
trauma history, a CT of the lumbosacral spine was 
recommended.  Lumbosacral spine x-rays showed the bony 
vertebral bodies were normally aligned and disc spaces were 
well maintained.  There were slight irregularities noted at 
the L4-l5 and L5-S1 articular surfaces, but actual disc space 
narrowing was not seen.  

A rating action in June 1995, evaluated the low back disorder 
as 20 percent disabling from July 1, 1994.  

The veteran underwent a VA general medical examination in 
November 1997.  The claims folder was reviewed prior to the 
examination.  He complained of low back pain and muscle 
spasms.  He attributed his low back problem to a fall from a 
tower in 1991.  The examination of the back showed no 
paravertebral muscle spasms in the lumbar area.  There was 
some tenderness on percussion.  He was unable to get up on 
his heels or toes.  Forward flexion was to about 20 or 30 
degrees.  A great deal of grimacing, moaning, and basically a 
display of discomfort accompanied all these maneuvers.   
Diagnoses were lumbosacral strain, chronic and discogenic 
disease, lumbosacral spine.

The veteran underwent a VA spine examination later in 
November 1997.  He complained of a flare-up of pain 
approximately 4-5 times a week.  X-rays were negative.  His 
chief complaint was constant back pain which was of a certain 
level, and then became intensified when he had episodes of 
increased pain secondary to weather changes and activities.  
He claimed he had pain into his buttocks from his back and 
down his legs.  There was no parathesisas.  

On examination, the veteran showed difficulty bending to 
disrobe.  He was able to flex to 50 degrees.  He had left and 
right bending to 40 degrees, and 15 degrees of extension.  
There was spasm of mild degree in the lumbar area.  There was 
a positive straight leg raising bilaterally.  There was good 
toe and heel rising.  There was good gluteal tone.  There was 
no tenderness with facial nodules in the sacroiliac joints 
present.  The spine was strait.  There was no reflex, 
sensory, or motor defects in the lower extremities.  He had 
no fixed postural abnormalities.  His pain was brought on 
towards intensive degree by activity and was relieved by 
rest.  The examiner stated that the veteran would have an 
increase in his disability when he had episodes of pain.  The 
examiner was unable to state how much increase in range of 
motion deficit would be present.  The diagnosis was unstable 
lumbar spine with chronic myositis.  

In July 1999, a statement was received from the veteran, with 
a copy of a letter from the United States Postal Service 
which indicated that he had been found medically unable to 
perform multiple duties.  This was based on a review of the 
veteran's medical records, including an independent medical 
evaluation.  This evaluation revealed post cervical sprain 
and post lumbar sprain.   

Legal Analysis.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  These requirements for evaluation 
of the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record  and to explain the reasons and bases 
for its conclusion.

The veteran's low back disorder has been evaluated under 
Diagnostic Code 5295, as lumbosacral strain.  A 40 percent 
rating is assigned for a severe condition, with listing of 
whole spine to opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion. With muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position, a 20 percent rating 
is assigned.  With characteristic pain on motion, a 10 
percent rating is assigned.  With slight subjective symptoms 
only, a noncompensable rating is assigned.  

The low back disorder has also been evaluated on the basis of 
limitation of motion of the lumbar spine under Diagnostic 
Code 5292.  A 10 percent rating contemplates mild limitation 
of motion, a 20 percent rating contemplates moderate 
limitation of motion, and a 40 percent rating contemplates 
severe limitation of motion.  38 C.F.R. § 4.71a (1999).

Because of the complaints of low back pain, the Board will 
also consider DeLuca v. Brown, 8 Vet. App. 202 (1995), in 
which the Court held that, in evaluating a service-connected 
disability involving a joint rated on limitation of motion, 
the Board erred in not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.

The Board notes that the Court stressed in Dofflemyer v. 
Derwinski, 2 Vet. App. 277 (1992), that this is a rating 
reduction issue and not a rating increase issue when the 
ratings are reduced.  In addition, the Board notes that the 
provisions of 38 C.F.R. § 3.344(a) and (b) apply only to 
ratings which have continued for long periods of time at the 
same level (five years or more).  However, under 38 C.F.R. § 
3.344(c), where the evaluation has not been in effect for a 
period of five years, reexaminations disclosing improvement 
in the disability will warrant a reduction in the rating.  38 
C.F.R. § 3.344(c).

Accordingly, the Board will review the VA examinations of 
record to determine if there has been an improvement in the 
disability to warrant the reduction in the 40 percent rating.  
On the VA examinations in September and October 1991, the 
veteran complained of a great deal of pain, particularly on 
motion and he demonstrated limitation of motion.  For 
example, on the October 1991 neurological examination he had 
forward flexion to 30 degrees and lateral bending to 20 
degrees.  The findings on this neurological examination 
disclosed no objective evidence of any neurological deficit 
in the lower extremities.  Based on these examinations, the 
veteran was awarded a 40 percent rating under Diagnostic 
Codes 5292-5295.

The VA examination in December 1993 did result in a clinical 
impression that the veteran demonstrated no findings of 
radiculopathy or restriction of motion.  However, the prior 
examinations had also disclosed no evidence of radiculopathy, 
and the degrees of motion of the lumbar spine were not 
reported on this examination.  At the hearing, the veteran 
claimed this examination was not as full and complete as the 
prior examinations.  For example, he contended that only 
passive range of motion was performed.  The hearing officer 
agreed that a new examination was warranted.

On the VA spine examination in February 1995, the examiner 
reported that the veteran was in severe pain and that a 
lumbosacral belt was absolutely necessary for the veteran to 
get around.  There was a marked decrease in range of motion 
in all directions and there was muscle spasm in the 
lumbosacral spine.  His forward flexion was to only 10 
degrees and bilateral rotation was to 0 degrees.  On the VA 
examination in November 1997, the veteran again complained of 
low back pain and he was unable to get up on his toes and 
heels.  His forward flexion was 20-30 degrees, which was 
similar to the findings on the October 1991 examination.  On 
the VA spine examination in November 1997, the veteran 
continued to complain of constant low back pain and he showed 
difficulty bending to disrobe.  The examiner stated that the 
veteran would have an increase in pain and disability upon an 
increase in activity, although he was unable to state how 
much of an increase in range of motion deficit would be 
present.

Based on a review of the clinical findings on the VA 
examinations since 1993, the Board finds that overall, they 
do not show improvement in the veteran's service-connected 
low back disorder, particularly in view of the complaints of 
low back pain upon motion and activity, resulting in 
additional functional impairment.  Therefore, without 
evidence of improvement, the former 40 percent rating for the 
low back disorder must be restored.

 
ORDER

A 40 percent rating for the service-connected low back 
disorder is restored, effective July 1, 1994.   



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

